DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 07/30/2021, claims 1-3, 10, 18 and 20 were amended and 1-20 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2018/0350190) in view of Sierra et al (US 2016/0117793).
In Regards to claims 1, 9-10 and 18-19 Wen discloses: 
a base component (paragraph [0055], main cabinet 202);

a display device supported by the base component (paragraph [0058], displays 206, 208, 210 and 212);

 an enclosed master controller (MGC) housed within the base component (paragraph [0043], Game Controller Unit (GCU) housed within a secure enclosure);

a processor housed within the enclosed MGC (paragraph [0019], game controller includes the CPU);

a GPU housed within the enclosed MGC (paragraph [0019], game controller includes the GPU); and
game controller includes a mass storage device storing game software).

displaying a play of a game via the display device, the game funded by one or more wagers (paragraph [0019], game controller includes a mass storage device storing game software); and

However, Wen does not specifically disclose:
a graphics card enclosure physically external to the MGC, wherein the graphics card enclosure includes a first slot for a graphical processing unit (GPU) add-in card and a second slot for a GPU add-in card; or a first GPU add-in card in the first slot of the graphics card enclosure, wherein the first GPU add-in card is communicatively coupled to the display device and directly coupled to the MGC by plugging into a port on the MGC without breaking an MGC seal.

Sierra discloses:
a graphics card enclosure physically external to the MGC (paragraph [0032], Fig. 1A, at least one external discrete GPU (XGPU) of an external graphics dock system 180); 

that the graphics card enclosure includes a first slot for a graphical processing unit (GPU) add-in card and a second slot for a GPU add-in card (paragraph [0039], Fig. 1A, reference character 183, external graphics docking system 180 may be configured to accept one or more discrete xGPU cards); 

a first GPU add-in card in the first slot of the graphics card enclosure (paragraph [0039], Fig. 1A, reference character 183, a first xGPU card to information handling system 100 via cable 101); and 

wherein the first GPU add-in card is communicatively coupled to the display device (paragraph [0032], display is connected to external discrete GPU) and directly coupled to the MGC by plugging into a port on the MGC without breaking an MGC seal (paragraph [0032], external graphics dock system is coupled to CPU via data bus cable, the examiner interprets such a connection to not require breaking any seals to connect). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of application to integrate the graphics card enclosure as taught by Sierra into the system as taught by Wen in order to yield the predictable result of preventing tampering with the game software executed by the game 

In Regards to claims 2 and 13, Wen discloses that which is discussed above. However, Wen does not specifically disclose that: 
the port comprises a first expansion port; or the first GPU add-in card is connected by the first expansion port exposed through an opening in the enclosed MGC.

Sierra discloses that:
the port comprises a first expansion port (paragraph [0032], external graphics dock system is coupled to CPU via data bus cable); and 

the first GPU add-in card is connected by the first expansion port exposed through an opening in the enclosed MGC (paragraph [0032], external graphics dock system is coupled to CPU via data bus cable, the examiner interprets such a connection to require some opening to connect the data cable to the MGC).

Therefore it would have been obvious to one of ordinary skill in the art at the time of application to integrate the graphics card enclosure as taught by Sierra into the system as taught by Wen in order to yield the predictable result of preventing tampering with the game software executed by the game controller as well as the electronics, both of which could potentially affect the outcome of the games (Wen, paragraph [0003] – paragraph [0004]), while incorporating additional graphics processing power.

In Regards to claims 3 and 11, Wen discloses that which is discussed above. However, Wen does not specifically disclose: 
a graphics accelerator in the graphics card enclosure, the graphics accelerator having a second expansion port connected by a serial interface to the MGC.

Sierra discloses: 
a graphics accelerator in the graphics card enclosure, the graphics accelerator having a second expansion port connected by a serial interface to the MGC (paragraph [0032], a second xGPU housed within graphics dock system 180). 



In Regards to claims 4 and 15, Wen discloses that which is discussed above. Wen further discloses that: 
the base component further includes one or more human interaction interface (HMI) devices (paragraph [0067], player input panel 222); 

a power supply (paragraph [0006], backplane includes connectors that allow the GCU to receive power);

one or more peripheral devices (paragraph [0069], speaker, printer, etc.), and 

one or more means for receiving a wager or performing a cash-out operation (paragraph [0069], speaker, printer, etc.).

In Regards to claims 5 and 12, Wen discloses that which is discussed above. However, Wen does not specifically discloses that:
the graphics accelerator is integrated in at least one of a PC motherboard, a printed circuit board (PCB) connection means and graphics card.

Sierra discloses that: 
the graphics accelerator is integrated in at least one of a PC motherboard, a printed circuit board (PCB) connection means and graphics card (paragraph [0032], a second xGPU housed within graphics dock system 180).

Therefore it would have been obvious to one of ordinary skill in the art at the time of application to integrate the graphics card enclosure as taught by Sierra into the system as taught by Wen in order to yield the predictable result of preventing tampering with the game software executed by the game controller as well as the electronics, both of which could potentially affect the outcome of the games (Wen, paragraph [0003] – paragraph [0004]), while incorporating additional graphics processing power.

In Regards to claims 6 and 14, Wen discloses that which is discussed above. However, Wen does not specifically discloses that:
the graphics card enclosure is housed within the display device.

Sierra discloses that:
the graphics card enclosure is housed within the display device (paragraph [0011], gaming system includes an integrated display, i.e., the graphics card enclosure housed within the system would also be housed within the integrated display).

Therefore it would have been obvious to one of ordinary skill in the art at the time of application to integrate the graphics card enclosure as taught by Sierra into the system as taught by Wen in order to yield the predictable result of preventing tampering with the game software executed by the game controller as well as the electronics, both of which could potentially affect the outcome of the games (Wen, paragraph [0003] – paragraph [0004]), while incorporating additional graphics processing power.

In Regards to claims 7 and 16, Wen discloses that which is discussed above. However, Wen does not specifically discloses that:
the graphics

Sierra discloses that:
the graphicsexternal graphics docking system 180 may be configured to accept one or more discrete xGPU cards 183 in connection with cable 101); and 

a power supply (Fig. 1A, reference character 163).

Therefore it would have been obvious to one of ordinary skill in the art at the time of application to integrate the graphics card enclosure as taught by Sierra into the system as taught by Wen in order to yield the predictable result of preventing tampering with the game software executed by the game controller as well as the electronics, both of which could potentially affect the outcome of the games (Wen, paragraph [0003] – paragraph [0004]), while incorporating additional graphics processing power.



In Regards to claims 8, 17 and 20, Wen discloses that which is discussed above. However, Wen does not specifically discloses that:
the one or more graphics accelerators are coupled to one or more additional display devices of a plurality of additional EGMs.

Sierra discloses that: 
the one or more graphics accelerators are coupled to one or more additional display devices (Fig. 1A, reference character 191).

Therefore it would have been obvious to one of ordinary skill in the art at the time of application to integrate the graphics card enclosure as taught by Sierra into the system as taught by Wen in order to yield the predictable result of preventing tampering with the game software executed by the game controller as well as the electronics, both of which could potentially affect the outcome of the games (Wen, paragraph [0003] – paragraph [0004]), while incorporating additional graphics processing power.


Response to Arguments
Applicant’s arguments, see Remarks, filed 07/30/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


/Jason Pinheiro/            Examiner, Art Unit 3715